        Case 4:21-cr-00017 Document 1 Filed on 01/13/21 in TXSD Page 1 of 5
                                                                                  United States Courts
                                                                                Southern District of Texas
                                                                                         FILED
                              UNITED STATES DISTRICT COURT                         January 13, 2021
                               SOUTHERN DISTRICT OF TEXAS                    Nathan Ochsner, Clerk of Court
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA                               §
                                                       §
vs.                                                    §    CRIMINAL NO.
                                                       §
TIMOTHY LEE TYLER                                      §                    4:21-cr-17
                                   CRIMINAL INDICTMENT


THE GRAND JURY CHARGES THAT:

                                         INTRODUCTION

       At all times material to this Indictment:

1.     The term “minor” is defined, pursuant to Title 18, United States Code, Section 2256(1), as

“any person under the age of eighteen years.”

2.     The term "child pornography,” for purposes of this Indictment, is defined, pursuant to Title 18,

United States Code, Section 2256(8)(A), as:

              “any visual depiction, including any photograph, film, video, picture, or
              computer or computer-generated image or picture, whether made or
              produced by electronic, mechanical, or other means, of sexually explicit
              conduct, where—

                      (A)     the production of such visual depiction involves the use of a
                              minor engaged in sexually explicit conduct.”

3.     The term "sexually explicit conduct" is defined, pursuant to Title 18, United States Code,

Section 2256(2)(A), as any:

              “actual or simulated—

                      (i)     sexual intercourse, including genital [to] genital, oral [to]
                              genital, anal [to] genital, or oral [to] anal, whether between
                              persons of the same or opposite sex; [or]


                                                   1
         Case 4:21-cr-00017 Document 1 Filed on 01/13/21 in TXSD Page 2 of 5




                       (ii)    bestiality; [or]

                       (iii)   masturbation; [or]

                       (iv)    sadistic or masochistic abuse; or

                       (v)     [the] lascivious exhibition of the anus, genitals, or pubic area
                               of any person.”

4.     The term “computer” is defined, pursuant to Title 18, United States Code, Sections 2256(6)

and 1030(e)(1), as any:

               “electronic, magnetic, optical, electrochemical, or other high speed data
               processing device performing logical, arithmetic, or storage functions, and
               includes any data storage facility or communications facility directly related
               to or operating in conjunction with such device, but such term does not
               include an automated typewriter or typesetter, a portable hand held calculator
               or other similar device.”

5.     The term “producing,” for purposes of this Indictment, is defined, pursuant to Title 18, United

States Code, Section 2256(3) and case law, as:

               “producing, directing, manufacturing, issuing, publishing or advertising”
               and includes downloading or copying visual depictions from another
               source.

6.     The term “visual depiction” is defined, pursuant to Title 18, United States Code, Section

2256(5), as including, but is not limited to, any:

               “undeveloped film and videotape, data stored on computer disk or by
               electronic means which is capable of conversion into a visual image, and
               data which is capable of conversion into a visual image that has been
               transmitted by any means, whether or not stored in a permanent format.”




                                                     2
        Case 4:21-cr-00017 Document 1 Filed on 01/13/21 in TXSD Page 3 of 5




                                           COUNT ONE
                                   (Sexual Exploitation of a Child)

       From on or about April 1, 2016, through on or about November 30, 2016, within the Southern

District of Texas and elsewhere,

                                     TIMOTHY LEE TYLER,

defendant herein, did employ, use, persuade, induce, entice and coerce and attempted to employ, use,

persuade, induce, entice and coerce a minor child, to wit: Minor Victim #1, to engage in any sexually

explicit conduct for the purpose of producing a visual depiction of such conduct, and such visual

depiction was transmitted using any means and facility of interstate or foreign commerce, and the

visual depiction was produced using materials that had been mailed, shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer.

       In violation of Title 18, United States Code, Section 2251(a) & (e).


                                          COUNT TWO
                               (Distribution of Child Pornography)

       From on or about September 11, 2020, through on or about September 16, 2020, within the

Southern District of Texas and elsewhere,

                                     TIMOTHY LEE TYLER,

defendant herein, did knowingly distribute material that contained child pornography using any means

and facility of interstate and foreign commerce, including by computer.

       In violation of Title 18, United States Code, Section 2252A(a)(2)(B) and Section

2252A(b)(1).




                                                  3
        Case 4:21-cr-00017 Document 1 Filed on 01/13/21 in TXSD Page 4 of 5




                                        COUNT THREE
                                 (Receipt of Child Pornography)

       From on or about September 11, 2020, through on or about September 16, 2020, within the

Southern District of Texas and elsewhere,

                                    TIMOTHY LEE TYLER,

defendant herein, did knowingly receive material that contained child pornography using any means

and facility of interstate and foreign commerce, including by computer.

       In violation of Title 18, United States Code, Section 2252A(a)(2)(B) and Section

2252A(b)(1).

                                         COUNT FOUR
                               (Possession of Child Pornography)

       On or about September 17, 2020, within the Southern District of Texas and elsewhere,

                                    TIMOTHY LEE TYLER,

defendant herein, did knowingly possess material that contained an image of child pornography, which

had been shipped and transported using any means and facility of interstate and foreign commerce;

and which had been produced using materials which have been mailed, shipped, and transported in

and affecting interstate and foreign commerce, by any means, including by computer, more

specifically: the defendant possessed an LG phone, Model LGL322DL, IMEI: 351262760360785,

which contained still images of child pornography.

       In violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and 2252A(b)(2).




                                                 4
         Case 4:21-cr-00017 Document 1 Filed on 01/13/21 in TXSD Page 5 of 5




                                     NOTICE OF FORFEITURE
                                        18 U.S.C. § 2253(a)

        Pursuant to Title 18, United States Code, Section 2253(a), the United States gives the

defendant notice that in the event of conviction for the offenses charged in Count One through Count

Four of the Indictment, the United States will seek to forfeit all property, real and personal, constituting

or traceable to gross profits or other proceeds obtained from the offenses charged in Count One

through Count Four; and all property, real and personal, used or intended to be used to commit or to

promote the commission of the offenses charged in Count One through Count Four, or any property

traceable to such property, including, but not limited to, the following:

        An LG phone, Model LGL322DL, IMEI: 351262760360785



                                                                A True Bill:

                                                               Original Signature on file
                                                               _________________________
                                                               Grand Jury Foreperson
        RYAN K. PATRICK
        United States Attorney


By:     _______________________________
        Stephanie Bauman
        Assistant United States Attorney
        713-567-9419




                                                     5
